Citation Nr: 1744272	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 12, 2002 for grant of service connection for posttraumatic stress disorder (PTSD) with a history of substance abuse.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD with a 70 percent disability evaluation effective April 12, 2002.  By way of a December 2009 notice of disagreement, the Veteran contested the effective date assigned, arguing that his effective date should be the date of his original claim for "nervousness" filed in June 1972.

In July 2015, the Board denied the Veteran's earlier effective date claim.  He subsequently appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand filed by the parties which vacated and remanded the July 2015 Board decision.  

This matter was previously before the Board in November 2016, at which time the Board remanded the Veteran's claim for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Board remanded the Veteran's claim in order to obtain an opinion from a VA examiner addressing when the Veteran's PTSD first manifested.  The Veteran contends the effective date should be June 6, 1972, the date of his initial claim for entitlement to service connection for nervousness and paranoid schizophrenia. 

In January 2017, a VA examiner and licensed psychologist concluded that there was no evidence that the Veteran's PTSD diagnosis first manifested prior to 2002.  The examiner further stated that the Veteran's PTSD first manifested itself in March 2003, and he was first diagnosed with PTSD by a psychiatrist in May 2003 after an inpatient psychiatric hospitalization at the Portland VA medical center.  However, the VA examiner's rationale fails to consider a June 1999 private treatment record in the Veteran's claims folder which noted diagnoses of clinical depression and "what sounds like Viet Nam war posttraumatic stress syndrome."  This medical evidence directly rebuts the January 2017 VA examiner's assertion that the "Veteran did not evidence any PTSD symptoms until he presented for a psychiatric admission to the Portland VAMC in April 2003."  

As such, this opinion is based on an inaccurate factual premise and is inadequate to adjudicate the Veteran's claim.  Accordingly, the Board finds that a remand for an addendum VA opinion is necessary in this case.  

On remand, the examiner should consider the July 2017 opinion submitted by the Veteran's representative.  That provider interviewed the Veteran and reported a detailed history of his mental health treatment, then opined that the Veteran had suffered from PTSD since at least 1972.  That opinion was based, in part, on that provider's disagreement with diagnoses offered during service and shortly thereafter.  For example, the Veteran was diagnosed in service with pathological personality disorder, admitted to a psychiatric hospital in 1976 and 1977 for opiate use disorder and then diagnosed at a March 1995 VA examination with paranoid schizophrenia vs paranoid personality disorder.  It is her opinion that the symptoms noted in connection with the those various diagnoses were also related to his primary PTSD diagnosis.  Thus, the opinion on remand should address whether the diagnoses in service and at the hospitalization and 1995 VA examination were in fact related to PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the January 2017 VA examiner (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to the Veteran's earlier effective date claim for PTSD with a history of substance abuse.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  

Following a review of the record, the examiner is requested to provide an opinion addressing when the Veteran's PTSD first manifested.  

Detailed rationale is requested for all opinions provided, and the examiner is asked to specifically address factual determinations made by VA that the Veteran did experience stressors during his service and that those stressors led to the development of PTSD.  The VA examiner is also asked to specifically comment on a June 1999 private treatment record in the Veteran's claims folder which noted diagnoses of clinical depression and "what sounds like Viet Nam war posttraumatic stress syndrome," which directly undermines the assertion made by the January 2017 VA examiner that the "Veteran did not evidence any PTSD symptoms until he presented for a psychiatric admission to the Portland VAMC in April 2003."  

The examiner should consider and discuss as necessary the July 2017 opinion submitted by the Veteran's representative to the effect that the symptoms noted in connection with the in-service diagnosis of pathological personality disorder, 1976 and 1977 psychiatric hospitalizations for opiate use disorder and March 1995 VA examination diagnosis of paranoid schizophrenia vs paranoid personality disorder were in fact symptoms related to PTSD, such that they are the first manifestations of PTSD. 

A clear rationale for all opinions provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




